It would be an endless labor to show all the accounts. It is sufficient to say: Quod cum indebitatus existit, assumpsit, etc.
(2) He does not show on what ground the wife was suable, or that she is executrix, or chargeable with the debt. It is no more than if I. S. told I. D. that he is going to sue him, who promises that if I. S. will not sue him, etc. This is no ground of action. If it were, this would open a door to barrators to vex honest men. He who has no debt due to him has no occasion to forbear suing.